DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group I and SEQ ID NOs: 2 and 17 in the reply filed on 08/26/2022 is acknowledged.  Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-11 and 13-16 and SEQ ID NOs: 2 and 17 are under consideration in this Office Action.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.	Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 encompasses a method for producing an alkaline phosphate (ALP).  However, the claim is missing essential method steps including transforming the Aspergillus host with a vector comprising a polynucleotide encoding ALP,  Dependent claims 2-11 and 13-16 are also rejected because they do not correct the defect.
Claim 2 recites the phrase “an ALP including a mutation such that a part of N-linked glycosylation motifs is not glycosylated” which renders the claim vague and indefinite since the specific mutation is not known and not recited in the claim.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing an alkaline phosphatase (ALP) comprising a secretory signal peptide, comprising culturing an Aspergillus transformant comprising the ALP where said ALP comprises the amino acid sequence of SEQ ID NO: 31 having an amino acid substitution at position 122, 249, 351, and/or 410, and said secretory signal peptide comprises the amino acid sequence of SEQ ID NO: 17; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any method for producing any alkaline phosphatase (ALP) including any of the recited mutants and variatns, comprising a step of culturing an Aspergillus transformant capable of producing the AL.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  Such protein engineering methods, however, only provide guidance for searching and screening for the recited ALP including a mutation in one or two N-linked glycosylation motifs among three N-linked glycosylation motifs, with the N-linked glycosylation motif(s) including a mutation being not glycosylated.
The specification only provides guidance, prediction, and working examples for a method for producing an alkaline phosphatase (ALP) comprising a secretory signal peptide, comprising culturing an Aspergillus transformant comprising the ALP where said ALP comprises the amino acid sequence of SEQ ID NO: 31 having an amino acid substitution at position 122, 249, 351, and/or 410, and said secretory signal peptide comprises the amino acid sequence of SEQ ID NO: 17.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed ALP from any biological source where said ALP includes a mutation in one or two N-linked glycosylation motifs among three N-linked glycosylation motifs, with the N-linked glycosylation motif(s) including a mutation being not glycosylated; obtaining the encoding nucleic acid; transforming any Aspergillus species with the nucleic acid,  and determining whether a functional and enzymatically active ALP can be produced.  In the alternative, undue amount of trial and error experimentation which includes making any amino acid mutations including amino acid substitutions, additions, deletions, and combinations thereof to SEQ ID NOs: 17, and 31, 32; searching and screening for enzymatically active ALP; obtaining the encoding nucleic acid; transforming any Aspergillus species with the nucleic acid, and determining whether a functional and enzymatically active ALP can be produced.   
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.  Dependent claims 2-11 and 13-16 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable 
over US Patent 6406899 (06/18 2002; PTO 892)  in view of WO2003056004 (07/10/2003; IDS filed 04/03/2020), US5766912 (06/16/1998; PTO 892), WO2017094776 (06/08/2017; IDS filed 04/01/2020), Accession F1N6T5 (03-MAY-2011; PTO 892), Accession O77579 (01-NOV-1998; PTO 892), Accession AF052226 (03-SEP-1998; PTO 892), Accession AF052227 (03-SEP-1998; PTO 892), Accession BDY52646. 27-JUL-2017), Accession BDY52620 (27-JUL-2017; PTO 892), Bornscheuer et al. (Curr Protoc Protein Sci. 2011 Nov;Chapter 26:Unit26.7; PTO 892), Yoshikuni et al.  Curr Opin Chem Biol. 2007 Apr;11(2):233-9.

	US Patent 6406899 teaches a method for producing alkaline phosphatase (ALP) comprising a step of culturing an Aspergillus transformant capable of producing ALP, and that the ALP contains a mutation in a part of the N-type glycosylation motif.  US Patent 6406899 teaches alkaline phosphates (AP) including bIAP II and bIAP IV as highly active AP derived from bovine intestine; the alkaline phosphatases were expressed in Aspergillus cells; an N122K mutation was introduced into the bIAP II; where the N122K substitution mutation is a mutation that modifies the N-typeglycosylation motif to prevent the addition of a sugar chain and since the bIAP II mutant has the same mutation as the alkaline phosphatase of the instant application then the bIAP II mutant would have a molecular weight of 80 to 150 kDa as measured by a gel filtration method. The teachings of the reference differ from the claims in that the reference does not teach SEQ ID NOs: 2, 17, and 31-34.

WO2003056004 teaches a modified alkaline phosphatase with lowered thermostability (see claims 1-11), where said alkaline phosphatase was expressed in host cells belonging to the genus Aspergillus such as A. nidulans, and that a signal sequence was added to enable secretion of the enzyme (page 16, line 28 to page 17, line 4).  

US5766912 teaches recombinant DNA vectors transformed into the microorganisms of the genus Aspergillus, and that microorganisms of the genus Aspergillus are desirable as host microorganisms for recombinant DNA vectors which are widely used to produce recombinant proteins such as enzymes (see entire patent and claims especially claims 1-10).

WO2017094776 teaches AsCytb-Ll-MpGDH-Ml (SEQ ID NO: 37) comprising a gene coding for the amino acid sequence Cytb (AsCytb) that is present in a cellobiose dehydrogenase derived from Aspergillus sojae, and a gene coding for a linker.  WO2017094776 teaches that the Cytb moiety of Cytb-GD has a signal sequence at N-terminal positions 1 to 23 (see SEQ ID NO: 37; paragraphs[0058], [0149], [0154]), where the amino acid sequence of SEQ ID NO: 37 overlaps with the part that contains the signal sequence in the amino acid sequence of SEQ ID NO: 17 of the instant application.

Accession F1N6T5 teaches the Bos taurus alkaline phosphatase having an amino acid sequence that has 96% identity to SEQ ID NO: 31 and the encoding nucleic acid (see attached record).

Accession O77579 teaches the Bos taurus alkaline phosphatase having an amino acid sequence that has 100% identity to SEQ ID NO: 32 and the encoding nucleic acid (see attached record).

Accession AF052226 teaches the nucleic acid having a nucleotide sequence that is 64.2% identical to SEQ ID NO: 3 encoding Bovine alkaline phosphatases (see attached record).

Accession AF052227 teaches the nucleic acid having a nucleotide sequence that is 66.9% identical  to SEQ ID NO: 34 encoding Bos taurus alkaline phosphatases (see attached record).

Accession BDY52646 teaches the nucleic acid having a nucleotide sequence that is 100% identical to SEQ ID NO: 2 (see attached record).

Accession BDY52620 teaches the peptide comprising an amino acid sequence that is 100% identical to SEQ ID NO: 17 (see attached record).

Bornscheuer et al. teach protein engineering strategies to improve or change the properties of proteins, teach concepts for protein engineering using rational design including inserting extra amino acids or deleting amino acids, directed evolution, and combinations of them where different strategies are presented for identifying the best mutagenesis method, how to identify desired variants by screening or selection, and examples for successful applications are shown which enable researchers to choose the most promising tools to solve their protein engineering challenges (see entire publication especially pages 26.7.1- 26.7.10 and Tables 26.7.1, 26.7.2, and 26.7.3).  

	Yoshikuni et al. teach protein engineering methodology to redesign enzyme function which was developed on the basis of the theories of divergent molecular evolution: (i) enzymes with more active and specialized functions have evolved from ones with promiscuous functions; (ii) this process is driven by small numbers of amino acid substitutions (plasticity); and (iii) the effects of double or multiple mutations are often additive (quasi-additive assumption).  Yoshikuni et al. teach the impact of multiple mutations can be calculated by first determining the effects of a mutation at a single position and subsequently summing these effects using the quasi-additive assumption where the shape of the fitness landscape of a particular enzyme function can be estimated, and the combinations of mutations predicted to yield global optima for desired functions can then be selected and introduced into the enzymes.  Yoshikuni et al. teach that the methodology has been demonstrated to be very powerful to redesign enzyme function.  See entire publication and abstract especially pages 234-7 and Fig. 2.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by using the protein engineering strategies and protein engineering methodology of taught by Bornscheuer et al. and Yoshikuni et al. on the alkaline phosphatase of US Patent 6406899, WO2003056004, Accession F1N6T5, Accession O77579 or the alkaline phosphate encoded by Accession AF052226 or Accession AF052227 to obtain the mutant alkaline phosphatase having the recited mutations at one or tow positions of position 122, 249, 251, and 410 in SEQ ID NO: 31 such that a part of N-linked glycosylation motifs is not glycosylated; construct a polynucleotide comprising the nucleic acid encoding the mutatnt alkaline phosphatase, the nucleic acid of Accession BDY52646 at the 5’ end of the nucleic acid encoding the mutatnt alkaline phosphatase, and the nucleic acid encoding the peptide of Accession BDY52620 at the N-terminal side of the mutant ALP for secretion of the ALP as taught and/or suggested by WO2003056004; insert the polynucleotide into the vector of US5766912; transform the host cells belonging to the genus Aspergillus including A. nidulans taught by WO2003056004 with the vector to obtain an Aspergillus transformant comprising the vector; culturing the Aspergillus transformant to produce the mutant alkaline phosphatase as taught and/or suggested by US Patent 6406899; obtaining a secreted fraction from a culture of the Aspergillus transformant; and extracting the mutant alkaline phosphatase from the secreted fraction.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple method for recombinant producing a mutant alkaline phosphatase having the recited mutations at one or tow positions of position 122, 249, 251, and 410 in SEQ ID NO: 31 such that a part of N-linked glycosylation motifs is not glycosylated.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because using protein engineering strategies and protein engineering methodology to improve or change the properties of enzymes and recombinantly producing enzymes in host cells belonging to the genus Aspergillus are known in the art as shown by the above reference teachings. Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652